___________

                           No. 95-3169
                           ___________

Sonia Carlson,                  *
                                *
          Appellant,            *    Appeal from the United States
                                *    District Court for the
     v.                         *    Southern District of Iowa.
                                *
Shirley S. Chater,              *
Commissioner of Social Security,*
                                *
          Appellee.             *
                           ___________

                  Submitted:   January 12, 1996

                      Filed: January 24, 1996
                           ___________

Before WOLLMAN, ROSS, and MURPHY, Circuit Judges.
                           ___________


WOLLMAN, Circuit Judge.


     Sonia Carlson appeals the district court's1 decision summarily
affirming the Administrative Law Judge's (ALJ) denial of her June
1992 application for disability-insurance benefits. We affirm.

                                I.


     At the time of the hearing before the ALJ, Carlson was thirty-
one years old. She has a high-school education and had previously
performed skilled work. On February 28, 1990, Carlson injured her
back at work and was diagnosed as having acute low back strain. At
the hearing, she testified to constant pain in the center of her
lower back and legs and numbness in her lower extremities.




    1
     The Honorable Harold D. Vietor, United States District Judge
for the Southern District of Iowa.
     After finding Carlson incapable of returning to her past work
as a retail store manager, the ALJ shifted the burden of proof to
the Secretary to establish that a substantial number of jobs
existed in the national economy that realistically suited Carlson's
abilities. The ALJ found that the Secretary satisfied this burden.

                               II.


     We limit our review to a determination of whether the
Secretary's decision is supported by substantial evidence on the
record as a whole. Mitchell v. Shalala, 25 F.3d 712, 714 (8th Cir.
1994).


     In arguing for reversal, Carlson offers three theories.
First, she claims that the ALJ erred in relying on vocational
expert testimony inconsistent with the Dictionary of Occupational
Titles (DOT) and Social Security Ruling (SSR) 83-12. Second, she
urges that the ALJ incorrectly discounted her testimony and failed
to adequately analyze her husband's testimony.       Finally, she
asserts that the Secretary erred in limiting the disability
analysis to the evidence of back strain, thus ignoring the new
evidence presented regarding disc herniation and stenosis.


     The ALJ found that although Carlson could not lift more than
five pounds frequently and fifteen pounds occasionally, she could
perform the jobs of charge account clerk, telephone surveyor,
telephone quotation clerk, and order clerk in the food business.
The DOT classifies the job of telephone surveyor as light work and
the other three jobs as sedentary.      Carlson alleges that the
finding that she can perform the job of telephone surveyor ignores
her inability to lift more than fifteen pounds, as the DOT defines
light work as requiring lifting up to twenty pounds. Our recent
decision in Jones v. Chater, No. 95-1904, slip op. (8th Cir. Dec.
18, 1995), is dispositive of this issue. In Jones we recognized
that a DOT definition of a particular job represents only the

                               -2-
"approximate maximum requirements for each position, rather than
[the] range." Id. at 3. The vocational expert recognized this
fact in his testimony, noting that although most telephone surveyor
jobs were sedentary, some required light exertion, and further
noting Carlson's strength limitations.     Accordingly, we find no
error.


     Coupled with this claim is the additional assertion that the
ALJ ignored SSR 83-12, which, according to Carlson, provides that
unskilled job requirements preclude a person from sitting or
standing at will as Carlson's pain requires her to do. This claim
is based on an incomplete reading of SSR 83-12, which reads that
"in cases of unusual limitation of ability to sit or stand a
[vocational expert] should be consulted to clarify the implications
for the occupational base."      As required by the ruling, the
vocational expert specifically took into account Carlson's need to
alternate positions when assessing what jobs she could perform.


     Carlson's claim that the ALJ erred in discounting her
testimony and engaged in an inadequate analysis of her husband's
testimony are equally unpersuasive.      Our review of the record
demonstrates that the ALJ engaged in a proper Polaski analysis, see
Polaski v. Heckler, 739 F.2d 1320 (8th Cir. 1984), in discounting
Carlson's testimony. Moreover, although the ALJ did not make a
specific credibility finding as to Carlson's husband's testimony,
he made an implicit finding after discussing the specifics of that
testimony. Although specific delineations of credibility findings
are preferable, an ALJ's "`arguable deficiency in opinion-writing
technique'" does not require us to set aside a finding that is
supported by substantial evidence. Robinson v. Sullivan, 956 F.2d
836, 841 (8th Cir. 1992) (quoting Benskin v. Bowen, 830 F.2d 878,
883 (8th Cir. 1987)).


     Finally, Carlson points to the June 1994 medical tests that
showed her to have severe degenerative disc changes as new evidence

                               -3-
of disability that the Appeals Council should have considered in
reviewing the ALJ's decision. The text of the council's decision
makes clear that it considered this new evidence and found the
ALJ's decision to be supported by the record as a whole, including
this newly submitted evidence. In these circumstances, remand for
further consideration is inappropriate. Riley v. Shalala, 18 F.3d
619, 622 (8th Cir. 1994).


     After considering the record in its entirety, including the
new evidence, we find the ALJ's decision to be supported by
substantial evidence, and thus we affirm.


     A true copy.


          Attest:


               CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -4-